DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 18, 2022, has been entered.


 Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claim 17 has been entered.  Claims 1-16 have been cancelled.  Thus, the pending claims are 17-32.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 17 has been amended with the limitation “wherein a maximum strength at break of said slit film, tape or monofilament in a longitudinal direction is at least 10 times higher than a maximum strength at break in a transverse direction, wherein the longitudinal strength and the transverse strength are determined according to EN ISO-5079:1995, as modified by using a 10 mm gauge length and 10 mm/min tensile speed at 23°C, on a Zwick tensile tester.”  The specification as originally filed discloses the following (page 17, lines 30-34):
Preferably, the slit film, tape or monofilament in accordance with the present invention shows anisotropy in strength. The strength along the longitudinal or draw direction may be significantly higher, preferable at least 1.2 times higher, preferably at least 1.5 times higher, preferably at least 2.0 times higher, preferably at least 4.0 times higher, and preferably at least 10.0 times higher than the strength in the transverse direction.

The specification also states, “In some embodiments, the maximum strength at break of said slit film, tape or monofilament is at least 20 cN/tex, preferably at least 25 cN/tex, preferably at least 30 cN/tex, preferably at least 35 cN/tex, preferably at least 40 cN/tex, determined according to a modified EN ISO-5079:1995, using a 10 mm gauge length and 10 mm/min tensile speed at 23° C., on a Zwick tensile tester” (page 35, lines 23-26).  However, the specification as originally filed fails to support the claim limitation that a maximum strength at break in the longitudinal and transverse directions is measured according to EN ISO-5079.  Note ISO 5079 is a standardized test for measuring the breaking force (i.e., strength in longitudinal direction) of an individual filaments and does not measure transverse strength of individual filaments.  Hence, claim 17 is rejected as containing new matter.  Claims 18-32 are also rejected for their dependency thereupon.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 17 has been amended with the limitation “wherein a maximum strength at break of said slit film, tape or monofilament in a longitudinal direction is at least 10 times higher than a maximum strength at break in a transverse direction, wherein the longitudinal strength and the transverse strength are determined according to EN ISO-5079:1995, as modified by using a 10 mm gauge length and 10 mm/min tensile speed at 23°C, on a Zwick tensile tester.”  First, it is unclear how a transverse strength of a slit film filament, tape filament, or monofilament can be measured by ISO-5079 which measures the strength of a filament in a longitudinal direction.  Second, it is unclear how a maximum strength at break in a transverse direction is measured for a filament in general.  While the recited slit film or tape filaments may be derived from films, the claims do not limit the longitudinal and transverse strengths of the starting film, but rather the filaments produced from said film or extruded monofilaments.  Hence, claim 17 is rejected as indefinite.  Claims 18-32 are also rejected for their dependency thereupon. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-32 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0127427 issued to Vantomme et al. in view of US 2014/0356554 issued to Van Reijen et al., US 2002/0132084 issued to Fink et al., and US 2006/0258811 issued to Barcus et al., as set forth in section 6 of the last Office action (Final Rejection mailed August 22, 2022).  
Applicant has amended independent claim 17 to modify the strength property limitation of the slit film, tape, or monofilament.  However, said amendment is insufficient to overcome the standing rejection for the reasons set forth below.
Specifically, Vantomme discloses a metallocene-catalyzed polyethylene composition having a multimodal, preferably bimodal, molecular weight distribution, a density of 0.920-0.945 g/cm3, a molecular weight distribution Mw/Mn of 2.8-6, and a melt index MI2 of 0.1-5 g/10 min as measured by ISO 1133 at 190°C and a load of 2.16 kg (i.e., Condition D) (abstract and section [0001]).  In one embodiment, the polyethylene composition comprises (a) 45-75% of a polyethylene fraction B having a MI2 of 0.01-1 g/10 min and a density of 0.910-0.918 g/cm3 and (b) 35-45% of a polyethylene fraction A having a MI2 of 1.0-200 g/10 min and a density of 0.920-0.965 g/cm3, wherein each fraction is prepared in the presence of a metallocene-containing  catalyst system (sections [0082]-[0085]).  The polyethylene composition is suitable for making slit film (e.g., tape) yarns and monofilaments suitable for tufting into a primary backing for making artificial grass filaments in an artificial turf (section [0235]-[0245]).  The polyethylene composition may include 0.01-15% by weight of additives (i.e., filaments comprising 85% or more of said polyethylene composition (section [0242]).  
Thus, Vantomme teaches the invention of claims 17 and 19-32 with the exceptions (a) the slit film, tape, or monofilament yarns are made into a fabric, preferably a woven fabric for use as a primary backing in an artificial turf and (b) a maximum strength at break of the slit film, tape, or monofilament in a longitudinal direction is at least 10 times higher than a maximum strength at break in a transverse direction, wherein the strength properties are determined according to EN ISO-5079:1995, as modified by using a 10 mm gauge length and 10 mm/min tensile speed at 23°C, on a Zwick tensile tester.
Regarding exception (a), it is well known to employ polyethylene tape yarns for woven primary backing fabrics in artificial turfs, especially when the tufted face yarns comprise polyethylene. Specifically, it is known in the art to make artificial turfs of all like polymers in order to facilitate recyclability of said artificial turfs.  Additionally, it is well known in the art that primary backings are commonly made of woven tape yarns, which may comprise polyethylene.  
For example, Van Reijen discloses an artificial turf comprising yarns tufted into a backing, wherein the entire artificial turf can be recycled due to all of the components thereof being substantially identical in chemical origin (abstract).  Figure 2 shows an artificial turf comprising fibers 7 (i.e., face yarns) tufted into substrate 6 (i.e., primary backing), a hot melt adhesive backing 8, and a foil 9 (i.e., secondary backing), wherein all of the components 6, 7, 8, and 9 comprising the same chemical composition, preferably polyethylene  to enable full recycling of said artificial turf (section [0032] and Figure 2].  Additionally, Fink teaches known primary backings for carpets, including artificial turfs, are typically woven fabrics of tape yarns comprising polypropylene, polyethylene, and ethylene-propylene copolymers (sections [0003] and [0008]).  Furthermore, Barcus teaches one of the primary uses for slit film tapes is in carpet manufacturing for woven primary and secondary backing fabrics (section [0033]).  Barcus also teaches alternate uses for slit film tapes is for artificial grass yarns (section [0034]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention employ the polyethylene tape yarns of Vantomme to make a woven fabric for use as a primary or secondary backing for use in Vantomme’s artificial turf having said polyethylene tapes as tufted face yarns.  Motivation to do so would be to expand the applications of said polyethylene tape yarns and to facilitate recyclability of the artificial turf by employing like polymers for the face yarns and backings.  Such a modification would have yielded predictable results to the skilled artisan.  Thus, exception (a) is held to be obvious over the cited prior art.  
Regarding exception (b), while the cited prior art fails to teach the claimed property of maximum strength at break of the slit film or monofilaments in a longitudinal direction being at least 10 times greater than that in a transverse direction, it is reasonable to presume that said property limitation would obviously be met by the Vantomme invention having been modified into a fabric as taught by Van Reijen, Fink, and Barcus.  Support for said presumption is found in the use of a like polyethylene composition materials used to produce a like slit film or monofilament that can be made into a fabric product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Hence, exception (b) and claims 17 and 19-32 stand rejected as being obvious over the prior art.  
Regarding claim 18, while the cited prior art fails to teach the polyethylene tape yarns employed in the backing fabric have a titer of 100-1500 dtex, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed titer range.  Note it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 18 also stands rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
Applicant argues the amended property limitation of a maximum strength to break of the slit film, tape, or monofilament in longitudinal and transverse directions is not taught by Vantomme and the secondary references of Van Reijen, Fink, and Barcus do not cure this deficiency of Vantomme (Amendment, page 5, 5th paragraph – page 6, 1st paragraph).  In particular, applicant asserts Vantomme’s Elmendorf tear strength in a transverse direction is analogous to applicant’s strength in a longitudinal or machine direction and Elmendorf tear strength in a machine direction (MD) is analogous to a strength in a transverse direction, wherein the maximum ratio of transverse/longitudinal/machine to machine/transverse direction is 8.92, which is less than applicant’s claimed at least 10 (Amendment, page 5, 5th paragraph-page 6, 1st paragraph).  
In response, applicant’s descriptions of tear strengths in one direction being analogous to a strength in another direction are confusing and contradictory.  Even if Vantomme’s ratio of 8.92 is analogous to the same directions of applicant’s ratio of 10, the teachings of Vantomme Elmendorf tear strengths cannot be extrapolated to applicant’s claimed maximum strength at break properties.  Specifically, as set forth in section 8 of the last Office action, Vantomme’s disclosed Elmendorf tear strength values are for films, measured in both the machine direction and cross machine direction.  Said tear strength is measured according to the standard ASTM D1922 (Vantomme, section [0052]), which is not the same standard employed by applicant to measure the claimed maximum strength to break (i.e., a modified EN ISO-5079:1995 standard) for an individual slit film, tape, or monofilament.  As such, one cannot possibly make a comparison between values from a film property and a filament property.  Therefore, applicant’s arguments are found unpersuasive and the above rejection stands.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        December 7, 2022